Exhibit 10.1

InfoSpace 2012 Executive Bonus Plan

This plan document outlines the InfoSpace Executive Bonus Plan (the “Plan”) for
calendar year 2012.

PLAN OBJECTIVES

 

•  

Align the compensation of executive management to key financial drivers.

 

•  

Provide variable pay opportunities and targeted total cash compensation that is
competitive within our labor markets.

 

•  

Increase the competitiveness of executive pay without increasing fixed costs,
making bonus payments contingent upon organizational and individual success.

 

•  

Create internal consistency and standard guidelines among the executive peer
group.

EFFECTIVE DATE

The Plan was adopted by the Compensation Committee on February 9, 2012, and is
effective for calendar year 2012. It amends and restates in its entirety the
prior Executive Bonus Plan. The Plan may be changed at any time at the sole
discretion of the Compensation Committee of the Board of Directors.

PARTICIPATION ELIGIBILITY, BONUS TARGETS AND PAYOUT TIMING

The positions eligible for participation in the Plan are listed in the table
below. Each participant’s annual bonus target, which is stated as a percentage
of annual base salary, is also set forth in the table below. If the executive
leadership team changes composition, any additions to the Plan will be
recommended by the CEO and approved by the Compensation Committee.1 Payment of
bonuses awarded under this Plan will be made annually, following the conclusion
of the calendar year.

 

Job Title

   Target
Bonus %  

President and Chief Executive Officer

     100 % 

Chief Financial Officer and Treasurer

     60 % 

VP - Distribution & Business Development

     70 % 

General Counsel and Secretary

     50 % 

 

1 

The President of 2nd Story Software (TaxACT) is not included in this Plan
because a bonus plan that was established prior to InfoSpace’s acquisition of
2nd Story Software currently remains applicable.



--------------------------------------------------------------------------------

PLAN DESIGN

The Plan includes financial performance components and a component that is based
on individual objectives and the CEO’s (or, with respect to the CEO, the
Compensation Committee’s) subjective evaluation of that individual’s
performance. The financial performance components collectively represent 70% of
the bonus target, and the objectives/discretionary component represents 30% of
the bonus target. The financial performance components for each plan participant
include revenue and adjusted EBITA, although the specific adjusted EBITDA target
differs among plan participants as noted in the table below.

Each bonus component, including each financial performance component and the
objectives/discretionary component, may be achieved at a percentage ranging from
0% to 150%. The Executive Bonus Payment Scale set forth below is applicable to
determine the achievement of financial performance components. The achievement
of the objectives/discretionary component may be achieved at the rate of 0% to
150%, with such level of achievement being subjectively determined by the CEO
(or, with respect to the CEO, by the Compensation Committee).

 

Bonus Component

  

Weighting    

Measurement
Period

  

Executive Bonus

Payment Scale

 

Bonus

Achievement

Percentage

Revenue

     25 %    Annual    Financial Performance   0% - 150%

Total Adjusted EBITDA (applicable to CEO, CFO and General Counsel)

     45 %    Annual    Financial Performance   0% - 150%

Search Adjusted EBITDA (applicable to VP – Distribution & Product Dev)

     45 %    Annual    Financial Performance   0% - 150%

Objectives/Discretionary

     30 %    Semi-Annual    N/A   0% - 150%

Financial Targets

The financial measures used to determine the bonus achievement are defined as
follows:

 

  •  

Revenue = Consolidated, externally reported Revenue

 

  •  

Total Adjusted EBITDA = Consolidated, externally reported EBITDA, normalized for
internally developed software and other non-operational items

 

  •  

Search Adjusted EBITDA = Externally reported EBITDA for the search segment,
normalized for internally developed software and other non-operational items.

The financial targets at 100% match the corresponding operating plan targets
approved by the Board of Directors in December 2011, which did not include an
operating plan for the TaxACT business. In the discretion of the Compensation
Committee, financial performance targets may be adjusted to incorporate TaxACT
or any future transaction.

Bonus Scale

The Executive Bonus Payment Scale below will be used to calculate the available
amounts to be paid to executives based on the financial performance objectives

 

Executive Bonus Payment Scale

Performance

Level

  

Financial Performance

vs. Target

  

Bonus Achievement
Percentage

Below Threshold

   0% - 89%    0%

Thresholds

   90%    50%    91% to 99%    55% to 95%

Target

   100%    100%    101% - 120%    101% - 120%

Acceleration

   121% - 135%    122% - 150%

Maximum

   ³ 135%    150%



--------------------------------------------------------------------------------

•  

Rounding. Performance results will be rounded up to the nearest whole percentage
point. For example, if the calculated performance achievement percentage is
79.1%, it will be rounded up to 80%.

 

•  

Performance Thresholds. There will be no payout for a financial performance
component if the financial target is not at least 90% achieved. However, if the
threshold for one financial performance component is not achieved, a bonus may
still be earned on the other financial performance component, provided
performance for that measure achieves the 90% threshold. The
objectives/discretionary component is independent of the financial performance
components, and may be awarded whether or not the threshold for either or both
financial performance components has been met.

 

•  

Acceleration Below Target. For each whole percentage point of performance
between threshold and target, the bonus achievement percentage will increase by
5.0% per percentage point.

 

•  

Acceleration Between Target and 120%. For each whole percentage point of
performance that exceeds 100% of target up to 120% of target, the bonus
achievement percentage will increase by 1.0% per percentage point, up to 120% of
bonus achievement.

 

•  

Acceleration Above 120%. For each whole percentage point of performance that
exceeds 120% of target, the bonus achievement percentage will increase by
2.0% per percentage point, up to a maximum of 150% of bonus achievement.

EMPLOYMENT REQUIREMENTS

In order to be eligible for a bonus payment under the Plan, and for a bonus to
be considered earned under the Plan, participants must be employed at the end of
the fiscal year; provided, however, that if a participant’s employment is
terminated during the year “without Cause” or by the participant for “Good
Reason” or due to “Constructive Termination” as such terms are defined in the
applicable participant’s employment agreement, then the participant will be
entitled to accrued bonus as of the date of his or her termination. Accrued
bonus will be calculated as (a) pro-rata achievement of financial performance
components based on the then-current annual forecast and (b) pro-rata
achievement of the objectives/discretionary component at the level communicated
at the conclusion of the semi-annual measurement period, or with respect to any
measurement period which has not yet been completed and communicated,
achievement of the objectives/discretionary component at the level subjectively
determined by the CEO (or, with respect to the CEO, the Compensation Committee).

APPROVAL

All bonus payments made to executives will be submitted to the Compensation
Committee for final approval. The Compensation Committee may adjust the final
bonus amount as it deems appropriate. The Committee has complete discretion to
adjust bonus awards to reflect changes in the industry, company, the executive’s
job duties or performance, or any other circumstance the Committee determines
should impact bonus awards.